

Exhibit 10.2


AMENDED AND RESTATED
LOAN AGREEMENT


THIS LOAN AGREEMENT (this “Agreement”) is dated as of December 10, 2001, and
amended and restated as of November 3, 2004 (the “Restatement Date”) by and
between DISCOVERY LABORATORIES, INC., a Delaware corporation (“Borrower”), and
PHARMABIO DEVELOPMENT INC., a North Carolina corporation (“Lender”).


WHEREAS, Borrower and Lender entered into the Loan Agreement (the “Original Loan
Agreement”) dated as of December 10, 2001 (the “Original Date”);


WHEREAS, Borrower and Lender wish to amend and restate the Original Loan
Agreement in its entirety as set forth in this Agreement; and


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties, the parties hereby amend and
restate the Original Loan Agreement in its entirety and hereby agree as follows:




ARTICLE I
DEFINITIONS


1.01    Definitions. Capitalized terms used but not defined in the text of this
Agreement shall have the meanings ascribed to them on Exhibit A attached hereto
and incorporated herein by reference.




ARTICLE II
AMOUNT AND TERMS OF LOAN


2.01    Advances.


(a)    Subject to and upon the terms and conditions set forth herein, Lender
agrees, at any time and from time to time, prior to the earlier to occur of
either May 15, 2005 or the Product Launch Date (the “Expiry Date”), to make
advances (each an “Advance” and collectively the “Advances”) to Borrower at such
times and in such amounts as Borrower shall request pursuant to this Agreement,
up to an aggregate principal amount of Eight Million, Five Hundred Thousand
Dollars ($8,500,000) (the “Commitment”) in lawful money of the United States of
America in immediately available funds.


(b)    Prior to the Expiry Date, Borrower may use the Commitment, as in effect
from time to time, on a revolving basis by borrowing, repaying the Advances in
whole or in part, and reborrowing, all in accordance with the terms and
conditions set forth in this Agreement.


(c)    Notwithstanding anything to the contrary in this Agreement, upon the
Expiry Date, (i) the Commitment will be automatically reduced to the aggregate
principal amount of the Advances outstanding as of that time, (ii) no additional
Advances will be made under this Agreement, and (iii) the Commitment may not be
used on a revolving basis.





       

--------------------------------------------------------------------------------

 


(d)    The aggregate outstanding amount of the Advances at any time shall not
exceed the Commitment as in effect at such time. If at any time the aggregate
outstanding principal amount of the Advances exceeds the Commitment, then, upon
the written request of Lender, Borrower shall immediately pay to Lender in cash
the amount of such excess.


(e)    Each Advance shall be a principal amount of a loan, evidenced by the Note
referred to below.


2.02     Use of Proceeds. The Advances shall be used for general corporate
purposes.


2.03    Notices of Advances; Disbursement of Funds.


(a)    Whenever Borrower desires to obtain an Advance, Borrower shall give to
Lender a written notice of the requested Advance, signed by an authorized
officer of Borrower (each a “Notice of Advance”), and received no later than
3:00 p.m. Eastern Time three (3) Business Days before the day on which Borrower
desires the Advance to be made. The Notice of Advance shall specify: (i) the
aggregate principal amount of the Advance to be made; (ii) the date on which
Borrower desires the Advance to be made, which date shall be a Business Day; and
(iii) an account of Borrower to which the Advance shall be directed and wire
transfer instructions. The giving of each Notice of Advance shall constitute a
representation and warranty by Borrower to Lender that the conditions precedent
set forth in Section 3.02 have been satisfied.


(b)    Whenever Borrower desires to obtain an Advance, Lender shall make
available to Borrower, at an account of Borrower specified to Lender, not later
than 2:00 p.m. Eastern Time on the date specified in the applicable Notice of
Advance the aggregate amount of such requested Advance. Each such payment shall
be an Advance under this Agreement and the Note. Each Notice of Advance
requesting an Advance shall be irrevocable when sent by Borrower, unless
otherwise agreed by Lender.


(c)    The amount of each Advance shall not be less than $250,000.


2.04    Note. Borrower’s obligation to pay the principal of, and interest on,
the Advances made by Lender shall be evidenced by a single promissory note (the
“Note”) duly executed and delivered by Borrower in the form of Exhibit B
attached hereto dated as of the Original Date and amended and restated as of the
Restatement Date. All Advances made by Lender to Borrower, and all payments in
respect thereof (and all reborrowings thereof, if any), shall be recorded by
Lender and shall be endorsed on the grid attached to the Note. Failure to make
any such notation shall not affect Borrower’s obligations in respect of such
Advances.


     

--------------------------------------------------------------------------------

 




2.05     Repayment; Interest; Fees.


(a)    Borrower shall pay the aggregate outstanding principal amount of, and all
accrued interest on, all Advances on or before December 31, 2006, unless any
such amount becomes due and payable sooner pursuant to the provisions of this
Agreement. Borrower may prepay any Advance or any accrued interest on Advances
at any time and from time to time without penalty, on the following terms and
conditions: (i) Borrower shall give Lender at least three (3) Business Days’
prior notice of its intent to prepay and of the amount of the prepayment and
(ii) each prepayment shall not be less than $250,000.


(b)    Borrower agrees to pay interest in respect of the outstanding principal
amount of each Advance from the date the proceeds are made available to Borrower
until repaid. Interest on the outstanding principal amount of each Advance shall
accrue and be payable at a rate per annum (the “Base Rate”) equal to the greater
of (i) eight percent (8.0%) or (ii) two percent (2.0%) in excess of the Prime
Rate in effect from time to time, or, if less, the maximum rate permitted by
law. Interest shall be calculated on the basis of a 360-day year for the actual
number of days elapsed.
 
(c)    Accrued interest shall be due and payable (i) in respect of each Advance,
quarterly in arrears on the last Business Day of each calendar quarter, and (ii)
upon any payment of principal, on the amount paid.


(d)    The outstanding principal amount of an Advance or any accrued interest
amounts thereon that are not paid when due shall accrue interest on a daily
basis at the lesser of (i) three percent (3%) in excess of the Base Rate, or
(ii) the maximum rate permitted by law, such accrual beginning on the date
payment is due and continuing until the date payment is made in full.


(e)    All payments of principal and interest described above shall be made to
Lender in lawful money of the United States of America in immediately available
funds.




ARTICLE III
CONDITIONS PRECEDENT


3.01    Initial Conditions Precedent to this Agreement. The obligation of Lender
to execute and deliver this Agreement to Borrower is subject to the conditions
precedent that Lender shall have received from Borrower each of the following
documents on the Restatement Date:


(a)    The Note duly executed by Borrower;


(b)    A Security Agreement in a form acceptable to the parties (the “Security
Agreement”), and the related financing statement in a form acceptable to the
parties, in each case duly executed by Borrower;





       

--------------------------------------------------------------------------------

 


(c)    A Warrant Agreement in a form acceptable to the parties and dated as of
the Restatement Date (the “Warrant”), duly executed by Borrower;


(d)    An agreement in a form and substance acceptable to the parties (the
“Supplemental Agreement”), duly executed by Borrower, providing for the
termination of certain contracts, a preferred provider arrangement, and certain
other matters;


(e)    Copies of resolutions of the Board of Directors of Borrower approving
this Agreement, the Note, the Security Agreement and any other documents
required or necessary to consummate the transactions contemplated in
this Agreement (collectively, the “Loan Documents”), the Warrant, and the
Supplemental Agreement (together with the Loan Documents, collectively, the
“Transaction Documents”), certified by an appropriate officer of Borrower;


(f)    A certificate of the appropriate officers of Borrower certifying (i) that
the representations and warranties contained in Article IV are true and correct
in all material respects, (ii) that Borrower has performed, satisfied and
complied with, in all material respects, all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with on or prior to the date of this Agreement, and (iii) that no event has
occurred and is continuing, which constitutes an Event of Default (as defined in
Section 7.01 hereof) or would constitute an Event of Default but for the
requirement that notice be given or time elapse or both; and


(g)    A certificate of good standing (or comparable document) regarding
Borrower from the State of Delaware.


3.02    Conditions Precedent to All Advances. The obligation of Lender to make
each Advance shall be subject to the further conditions precedent that, on the
date of such Advance:
 
(a)    The representations and warranties contained in Article IV are true and
correct in all material respects on and as of the date of such Advance, before
and after giving effect to such Advance, as though made on and as of such date;


(b)    Borrower shall have performed, satisfied and complied with in all
material respects all covenants, agreements and conditions required under the
Transaction Documents to be performed, satisfied or complied with on or prior to
the date of such Advance;


(c)    No event has occurred and is continuing, or would result from such
Advance, which constitutes an Event of Default, or would constitute an Event of
Default but for the requirement that notice be given or time elapse or both; and


(d)    All principal amount of Advances or accrued interest under this
Agreement, which are due and payable at the time of such Advance, shall have
been paid in full.







       

--------------------------------------------------------------------------------

 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BORROWER


Borrower represents, warrants and covenants to Lender, as of the Restatement
Date, as follows:


4.01    Corporate Status. Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, and
Borrower is qualified to do business as a foreign corporation in each
jurisdiction in which qualification is required, except where failure to so
qualify will not violate any provision of the organizational documents of
Borrower, and would not have a material adverse effect on the financial
condition, properties, business or results of operations of Borrower (a
“Material Adverse Effect”). Except for Acute Therapeutics, Inc., a wholly owned
subsidiary of Borrower that is presently inactive (“ATI”), Borrower does not own
or control, directly or indirectly, any interest in any other corporation,
partnership, limited liability company, association, or other business entity.
Except as set forth in the SEC Reports, Borrower is not a participant in any
joint venture, partnership, or similar arrangement. Borrower has all requisite
corporate power and authority to carry on its business as now conducted.


4.02    Issuance, Sale and Delivery of the Securities. The Warrant is, and the
Warrant Shares, when issued and paid for pursuant to the terms of the Warrant,
will be, duly and validly authorized, duly issued and outstanding, fully paid,
nonassessable and free and clear of all pledges, liens, encumbrances and
restrictions (other than restrictions arising under federal or state securities
or “blue sky” laws). The issuance of the Warrant is not, and the issuance of the
Warrant Shares by Borrower (hereinafter such securities are sometimes
collectively referred to as the “Securities”) will not be, subject to any
preemptive or other similar rights. No further approval or authority of the
stockholders or the Board of Directors of Borrower will be required for the
issuance and sale of the Securities to be sold by Borrower as contemplated
herein.


4.03    Due Execution, Delivery and Performance of the Agreements. Borrower has
full legal right, corporate power and authority to enter into the Transaction
Documents and to perform the transactions contemplated under the Transaction
Documents. The Transaction Documents have been duly authorized, executed and
delivered by Borrower. Except as set forth herein, the making and performance of
the Transaction Documents by Borrower and the consummation of the transactions
contemplated therein will not result in the creation of any lien, charge,
security interest or encumbrance upon any assets of Borrower pursuant to the
terms or provisions of, or will not conflict with, result in the breach or
violation of, or constitute, either by itself or upon notice or the passage of
time or both, a default under any agreement, mortgage, deed of trust, lease,
franchise, license, indenture, permit or other instrument to which Borrower is a
party or by which Borrower or its properties may be bound or affected and in
each case which would have a Material Adverse Effect or violate any statute or
any authorization, judgment, decree, order, rule or regulation of any court or
any regulatory body, administrative agency or other governmental body,
applicable to Borrower or any of its properties. Except for any required
notifications or qualifications under the federal and state securities or “blue
sky” laws and regulations with respect to the issuance of the Warrant, the
Warrant Shares and the Note, no consent, approval, authorization or other order
of any court, regulatory body, administrative agency or other governmental body,
or any other party, is required for the execution and delivery of the
Transaction Documents or the consummation of the transactions contemplated
thereby. The Transaction Documents constitute valid and binding obligations of
Borrower, enforceable in accordance with their respective terms except as such
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and as to limitations on the enforcement of the remedy of
specific performance and other equitable remedies.





       

--------------------------------------------------------------------------------

 


4.04    Financial Statements and Reports. Unless available on the Internet free
of charge, Borrower has made available to Lender true and complete copies of the
SEC Reports. As of their respective filing dates, the SEC Reports were prepared
in all material respects in accordance with the requirements of the Securities
Act or the Exchange Act, as the case may be, and the rules and regulations of
the SEC promulgated thereunder applicable to such SEC Reports. The SEC Reports,
when read as a whole, do not contain any untrue statements of a material fact
and do not omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The audited consolidated financial statements and unaudited interim
financial statements of Borrower included in the SEC Reports have been prepared
in accordance with United States generally accepted accounting principles
(“GAAP”) applied on a consistent basis (except as may be indicated therein or in
the notes thereto) and fairly present, in all material respects, the financial
position of Borrower as at the dates thereof and the results of its operations
and cash flows for the periods then ended subject, in the case of the unaudited
interim financial statements, to normal year-end adjustments and any other
adjustments described in such financial statements. Borrower has filed with the
SEC on a timely basis, or received a valid extension of such time of filing, all
forms, reports and documents required to be filed by it under the Exchange Act.


4.05    No Defaults. Except as to defaults, violations and breaches which
individually or in the aggregate would not have a Material Adverse Effect,
Borrower is not in violation or default of any provision of its certificate of
incorporation or bylaws, or other organizational documents, or in breach of or
default with respect to any provision of any agreement, judgment, decree, order,
mortgage, deed of trust, lease, franchise, license, indenture, permit or other
instrument to which it is a party or by which it or any of its properties are
bound; and there does not exist any state of fact which, with notice or lapse of
time or both, would constitute an event of default or default on the part of
Borrower as defined in such documents, except such defaults which individually
or in the aggregate would not have a Material Adverse Effect.


4.06    Contracts.


(a) The contracts and agreements of Borrower described in the SEC Reports,
including without limitation Borrower’s licenses and options for licenses, are
in full force and effect as of the Restatement Date and Borrower is not, nor to
Borrower’s knowledge is any other party, in breach of or default under any of
such contracts or agreements which would have a Material Adverse Effect, except
such contracts or agreements as may have expired in accordance with their terms.
All such contracts and agreements constitute valid and binding obligations of
Borrower, enforceable in accordance with their respective terms except as such
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and as to limitations on the enforcement of the remedy of
specific performance and other equitable remedies.





       

--------------------------------------------------------------------------------

 


(b) Without limiting the generality of Section 4.06(a), Borrower makes the
following representations and warranties in this Section 4.06(b) regarding (i)
the Sublicense Agreement dated October 28, 1996 (the “Sublicense”) among Johnson
& Johnson and Ortho Pharmaceutical Corporation, as licensors (collectively,
“Licensor”), and ATI, as licensee, and (ii) the Research Funding and Option
Agreement dated March 1, 2000 (the “Research Agreement”) between the Scripps
Research Institute and Borrower:


(1)    Borrower is the successor to ATI under the Sublicense.


(2)    The Sublicense is in full force and effect, and Borrower is not, nor to
Borrower’s knowledge is the Licensor, in breach or default under the Sublicense
in any material respect or in any manner that would permit a party to terminate
the Sublicense. To Borrower’s knowledge, no event or condition exists or has
occurred which would permit a party to terminate the Sublicense. The Sublicense
is a valid and binding agreement, enforceable in accordance with its terms
except as such enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and as to limitations on the enforcement of the
remedy of specific performance and other equitable remedies.


(3)    To Borrower’s knowledge, after reasonable investigation and inquiry, (x)
the representations and warranties of the Licensor under Section 12 of the
Sublicense are true and correct and (y) the Scripps Agreement (as defined in the
Sublicense) is in full force and effect.


(4)    Borrower has achieved all milestones required to be achieved under the
Sublicense by the dates required thereunder, taking into account any valid and
binding extensions obtained by Borrower.


(5)    The Research Agreement is not a material contract of the Borrower with
respect to its financial condition, results of operations, prospects, or
products.
 
     4.07    No Actions. There are no legal or governmental actions, suits,
proceedings, arbitrations or investigations pending or, to Borrower’s knowledge,
threatened, to which Borrower is or may be a party or of which property owned,
leased or licensed by Borrower is or may be the subject, or related to
environmental or discrimination matters, which actions, suits, proceedings or
investigations, individually or in the aggregate, might prevent or might
reasonably be expected to have a material adverse effect on the transactions
contemplated by this Agreement or result in a material adverse change in the
financial condition, properties, business, or results of operations of Borrower
(a “Material Adverse Change”); and no labor disturbance by the employees of
Borrower exists or is imminent, to Borrower’s knowledge, which might reasonably
be expected to have a Material Adverse Effect. Borrower is not a party to or
subject to the provisions of any material injunction, judgment, decree or order
of any court, regulatory body administrative agency or other governmental body.





       

--------------------------------------------------------------------------------

 


4.08    Properties. Borrower has good and marketable title to all the properties
and assets reflected as owned by it in the SEC Reports, subject to no lien,
mortgage, pledge, charge or encumbrance of any kind except (i) those, if any,
reflected in such SEC Reports, or (ii) those which are not material in amount
and do not adversely affect the use made and proposed to be made of such
property by Borrower. Borrower holds its leased properties under valid and
binding leases. Borrower owns, leases or licenses all such properties necessary
for the conduct of its business (as described in the SEC Reports).


4.09    No Material Change. Except as disclosed in the SEC Reports, since
January 1, 2004: (i) Borrower has not incurred any material liabilities or
obligations, indirect, or contingent, or entered into any material verbal or
written agreement or other transaction which is not in the ordinary course of
business or which could reasonably be expected to result in a material reduction
in the future earnings of Borrower; (ii) Borrower has not sustained any material
loss or interference with its business or properties from fire, flood,
windstorm, accident or other calamity not covered by insurance; (iii) Borrower
has not paid or declared any dividends or other distributions with respect to
its capital stock and Borrower is not in default in the payment of principal or
interest on any outstanding debt obligations; (iv) there has not been any change
in the capital stock of Borrower, other than options issued pursuant to employee
equity incentive plans or purchase plans approved by Borrower’s Board of
Directors, or indebtedness material to Borrower; and (v) except for the
operating losses and negative cash flow Borrower has continued to incur, there
has not been any Material Adverse Change.


4.10    Intellectual Property. (a) Borrower owns or has obtained valid rights to
use the inventions, patent applications, patents, trademarks (both registered
and unregistered), tradenames, and, to Borrower’s knowledge after reasonable
investigation and inquiry, copyrights and trade secrets, necessary for the
conduct of Borrower’s business (as described in the SEC Reports) (collectively,
the “Intellectual Property”); and (b) to Borrower’s knowledge: (i) there are no
third parties who have any ownership rights to any Intellectual Property that is
owned by, or has been licensed to, Borrower for the product indications
described in the SEC Reports that would preclude Borrower from conducting its
business (as described in the SEC Reports), except for the ownership rights of
the owners of the Intellectual Property licensed or optioned by Borrower; (ii)
there are currently no sales of any products that would constitute an
infringement by third parties of any Intellectual Property owned, licensed or
optioned by Borrower; (iii) there is no pending or threatened action, suit,
proceeding or claim by others challenging the rights of Borrower in or to any
Intellectual Property owned, licensed or optioned by Borrower; (iv) there is no
pending or threatened action, suit, proceeding or claim by others challenging
the validity or scope of any Intellectual Property owned, licensed or optioned
by Borrower; (v) there is no pending or threatened action, suit, proceeding or
claim by others that Borrower infringes or otherwise violates any patent,
trademark, copyright, trade secret or other proprietary right of others; and
(vi) Borrower is not subject to any judgment, order, writ, injunction or decree
of any court or any Federal, state, local, foreign or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, or any arbitrator, and Borrower has not entered into or is a party to
any contract which restricts or impairs the use of any such Intellectual
Property in a manner which would have a Material Adverse Effect.





       

--------------------------------------------------------------------------------

 


4.11    Compliance. Borrower has been and is in compliance with, in all material
respects, all applicable laws, rules, regulations and orders, in respect of the
conduct of its business and the ownership of its properties, including without
limitation with respect to the FFDCA, environmental issues, and taxes and other
governmental charges.


4.12    Taxes. Borrower has filed all federal, state, local and foreign income
and other tax returns required to be filed by it and has paid or accrued all
taxes shown as due thereon, and Borrower has no knowledge of a tax deficiency
which has been or might be asserted or threatened against it.


4.13    Insurance. Borrower maintains insurance with sound and reputable
insurance companies of the types and in the amounts that Borrower reasonably
believes is adequate for its business, including, but not limited to, insurance
covering all real and personal property owned or leased by Borrower against all
risks customarily insured against by similarly situated companies, all of which
insurance is in full force and effect.


4.14    No Undisclosed Liabilities. Neither Borrower nor any of its subsidiaries
has any liabilities, obligations, claims or losses (whether liquidated or
unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise)
that would be required to be disclosed on a balance sheet of Borrower or any
subsidiary (including the notes thereto) in accordance with GAAP and are not
disclosed in the SEC Reports other than those incurred in the ordinary course of
Borrower’s or its subsidiaries’ respective businesses since December 31, 2003,
and which, individually or in the aggregate, do not or would not have a Material
Adverse Effect.


4.15    No Undisclosed Events or Circumstances. To Borrower’s knowledge, no
event or circumstance has occurred or exists with respect to Borrower or its
subsidiaries or their respective businesses, properties, operations or financial
condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by Borrower but which has not been so publicly
announced or disclosed and which, individually or in the aggregate, do not or
would not have a Material Adverse Effect.


4.16    Disclosure. To Borrower’s knowledge, as of their respective dates, the
Transaction Documents (as any of them may have been amended or supplemented
after the Restatement Date) contain no untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements made
herein or therein, in the light of the circumstances under which they were made
herein or therein, not misleading.


4.17    Material Non-Public Information. As of the Restatement Date, except for
this Agreement and the transactions contemplated hereby, neither Borrower nor
its agents have disclosed to Lender any material non-public information that,
according to applicable law, rule or regulation, should have been disclosed
publicly by Borrower prior to the Restatement Date but which has not been so
disclosed.







       

--------------------------------------------------------------------------------

 


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF LENDER


Lender represents and warrants to Borrower, as of the Restatement Date as
follows:


5.01    Corporate Status. Lender is a corporation duly organized, validly
existing and in good standing under the laws of the State of North Carolina.
Lender has all requisite corporate power and authority to carry on its business
as now conducted.


5.02    Due Execution, Delivery and Performance of Agreement. Lender and its
Affiliates have full legal right, corporate power and authority to enter into
the Transaction Documents and to perform the transactions contemplated
thereunder. This Agreement has been duly authorized, executed and delivered by
Lender. This Agreement constitutes the valid and binding obligation of Lender
enforceable in accordance with its terms.


5.03    Investment. Lender is acquiring the Note, the Warrant and the Warrant
Shares for Lender’s own account, and not with a view to, or for resale in
connection with, any distribution or public offering thereof within the meaning
of the Securities Act. Lender acknowledges receiving and reviewing the SEC
Reports. Lender has been afforded (i) the opportunity to ask such questions as
it has deemed necessary of, and to receive answers from, representatives of
Borrower concerning the business affairs and financial condition of Borrower and
(ii) the opportunity to request such additional information which Borrower
possesses or can acquire without unreasonable effort or expense and has had
access to and has acquired sufficient information about Borrower to reach an
informed and knowledgeable decision to acquire the Securities to be purchased
hereunder. Lender, either by reason of its own business or financial experience
or the business or financial experience of its professional advisors (who are
unaffiliated with and who are not compensated by Borrower or any Affiliate,
finder or selling agent of Borrower, directly or indirectly), has such business
and financial experience as is required to give it the capacity to utilize the
information received, to evaluate the risks involved in purchasing such
securities, to make an informed decision about purchasing the Securities and is
able to bear the risks of an investment in the Securities. Lender is able to
bear the economic risk of holding the Securities for an indefinite period of
time and can afford a complete loss of its investment. Lender is not a “broker”
or a “dealer” as defined in the Exchange Act and is not an “affiliate” of
Borrower as defined in Rule 405 promulgated under the Securities Act.


5.04    Accredited Investor. Lender is an “accredited investor” within the
meaning of Rule 501 of Regulation D promulgated under the Securities Act.


5.05    Note, the Warrant and the Warrant Shares Not Registered. Lender
understands that the Note, the Warrant and the Warrant Shares are not registered
under the Securities Act or registered or qualified under any state securities
or “blue sky” laws in reliance on specific exemptions therefrom. Lender
acknowledges and agrees that (i) it shall not directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) any one or more of the Note,
the Warrant and the Warrant Shares, except in compliance with the Securities Act
and state securities or “blue sky” laws and the rules and regulations
promulgated thereunder and with this Agreement and the Warrant and (ii) neither
the Note, the Warrant nor the Warrant Shares may be resold or otherwise
transferred except in a transaction registered under the Securities Act or
unless an exemption from such registration is available. Lender understands that
unless and until the Warrant and the Warrant Shares have been registered for
resale by Borrower or Lender in compliance with applicable securities laws, the
certificates evidencing the Warrant and the Warrant Shares will be imprinted
with a legend (in accordance with Section 5.06) that prohibits the transfer of
the Warrant and the Warrant Shares unless (a) such transaction is registered or
such registration is not required or (b) if the transfer is pursuant to an
exemption from registration, upon the reasonable request of Borrower, an opinion
of counsel reasonably satisfactory to Borrower is obtained to the effect that
the transaction is not required to be registered or is so exempt.
Notwithstanding anything in this Agreement to the contrary, Lender may pledge
the Note, the Warrant, and the Warrant Shares in connection with bona fide loan
transactions in which Lender or its Affiliate is the borrower, provided that no
such pledge shall occur (i) prior to January 1, 2005, without the prior written
consent of Borrower (which consent shall not be unreasonably withheld), and (ii)
upon and after January 1, 2005, knowingly, after reasonable investigation and
inquiry, to any person or entity which actively sells, distributes, markets,
develops, or produces a pharmaceutical product or device which directly competes
with the Product.
 



       

--------------------------------------------------------------------------------

 



5.06    Legend. To the extent applicable, each certificate evidencing the
Warrant and the Warrant Shares, shall be endorsed with the legend substantially
in the form set forth below:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR ANY APPLICABLE STATE SECURITIES OR "BLUE-SKY" LAWS AND MAY NOT BE
SOLD, TRANSFERRED, ASSIGNED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER SUCH ACT OR UNDER SUCH LAWS, OR PURSUANT TO AN EXEMPTION FROM
SUCH REGISTRATION.”




ARTICLE VI
COVENANTS OF BORROWER


So long as any or all of the Advances or other obligations of Borrower under the
Loan Documents shall remain unpaid or Lender shall have any Commitment
hereunder, Borrower shall comply with the following covenants:


6.01    Compliance with Laws. Borrower shall comply, and cause each of its
subsidiaries to comply, in all material respects with all applicable laws,
rules, regulations and orders, in respect of the conduct of its business and the
ownership of its properties, including without limitation with respect to the
FFDCA, environmental issues, and taxes and other governmental changes, where the
failure to so comply would have a Material Adverse Effect.


6.02    Transfers of Assets. Borrower shall not, and shall not permit any of its
subsidiaries to, sell, convey, transfer, lease, license, assign or otherwise
dispose of (whether in one transaction or in a series of transactions) (a) all
or substantially all of its assets or properties (whether now owned or hereafter
acquired) to any entity or person, (b) any material assets, properties or rights
relating to the Product, or (c) any of its assets or properties except in the
ordinary course of business and so long as such action is not likely to have a
Material Adverse Effect or a material adverse effect on Lender’s rights
hereunder.





       

--------------------------------------------------------------------------------

 


6.03    Debt. Borrower shall not create or incur or allow to be created,
incurred or exist, or permit any of its subsidiaries to create or incur or allow
to be created, incurred or exist, any Debt, except each of the following forms
of Debt, individually and not in the aggregate:


(a)     accounts payable incurred or created in the ordinary course of
Borrower’s business;


(b)     Debt incurred or created in the ordinary course of Borrower’s business
and which does not exceed $5,000,000 in the aggregate, (which shall not include
any Debt described in clauses (c) and (d));


(c)    Debt incurred or created solely for the purpose of financing the
acquisition of property (other than real property) and equipment for use in
Borrower’s business and which does not exceed $10,000,000 in the aggregate; and


(d)     Debt which is junior and subordinate in right of payment to Borrower’s
obligations to Lender under the Loan Documents (“Junior Debt”) so long as, prior
to the creation of such Junior Debt, unless such Junior Debt is described in
clauses (a) through (c) above, Lender has consented in writing to such Junior
Debt (such consent not to be unreasonably withheld), and Lender and the holder
of such Junior Debt have entered into a subordination agreement in form and
substance reasonably satisfactory to Lender providing for the subordination of
the Junior Debt to the obligations of Borrower under the Loan Documents.


6.04    Liens, Etc. Borrower shall not create or incur or allow to be created,
incurred or exist, or permit any of its subsidiaries to create or incur or allow
to be created, incurred or exist, any Lien upon or with respect to any of
Borrower’s or its subsidiaries’ assets or properties, except (a) Permitted
Liens, as defined in the Security Agreement, (b) purchase money Liens upon
property and equipment of Borrower acquired for use in Borrower’s business,
securing the purchase price thereof or securing Debt incurred solely for the
purpose of financing the acquisition thereof, and all of which Liens in the
aggregate do not secure Debt in excess of $10,000,000, (c) Liens securing
capital lease obligations under which the lessor’s recourse is limited to the
leased property, and (d) Liens securing indebtedness which is junior and
subordinate in right of payment to Borrower’s obligations to Lender under the
Loan Documents (“Junior Liens”) so long as, prior to the creation of such Junior
Liens, unless such Junior Liens are described in clauses (a) through (c) above,
Lender has consented in writing to such Junior Liens (such consent not to be
unreasonably withheld), and Lender and the holder of such Junior Liens have
entered into a subordination agreement in form and substance reasonably
satisfactory to Lender providing for the subordination of the indebtedness
secured by the Junior Liens to the obligations of Borrower under the Loan
Documents. 





       

--------------------------------------------------------------------------------

 


6.05    Corporate Existence; Business. Borrower will (i) maintain and preserve
in full force and effect its corporate existence, and (ii) continue to engage in
the business in which it is engaged on the Restatement Date.


6.06    Exchange Act Registration. Borrower will cause the Common Stock to
continue to be registered under Section 12(g) of the Exchange Act, will comply
in all material respects with its reporting and filing obligations under the
Exchange Act, and will not take any action or file any documents to terminate or
suspend such registration or terminate or suspend its reporting or filing
obligations under the Exchange Act.


6.07    SEC and Other Information.


(a)    Upon written request, Borrower will provide to Lender, within three (3)
Business Days of receipt of such written request, a copy of any publicly
available forms, reports or other documents filed by Borrower with the SEC if
such documents are not available on the Internet free of charge. If for any
reason at any time Borrower is not required to file annual, quarterly and other
periodic reports with the SEC pursuant to the terms of the Exchange Act, then
Borrower shall make available at no charge to Lender financial statements no
later than the time they would be filed with the SEC if Borrower was required to
file such annual, quarterly and other periodic reports. Any audited consolidated
financial statements and unaudited interim financial statements prepared
pursuant to the preceding sentence shall be prepared in accordance with GAAP
applied on a consistent basis (except as may be indicated therein or in the
notes thereto) during the periods involved, and shall fairly present in all
material respects the financial position of Borrower as of the dates thereof and
the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited interim financial statements, to normal
year-end audit adjustments).


(b)     Borrower will permit officers and designated representatives of Lender,
at reasonable times and intervals during normal business hours, and upon
reasonable prior notice, to visit and inspect, under guidance of officers of
Borrower, any of the properties of Borrower, and to examine the books of record
and account of Borrower and discuss the affairs, finances and accounts of
Borrower with, and be advised as to the same by, Borrower’s officers; provided,
that Lender shall, and shall cause its Affiliates and representatives to, treat
all nonpublic information made available to it in strict confidence and disclose
such information only on a need-to-know basis to Affiliates, subcontractors and
employees who are under a written obligation to maintain the confidentiality of
the information. Lender shall be responsible for any disclosure of such
information by its Affiliates, subcontractors and employees.


6.08    Notice of Certain Events. Promptly, and in any event within five (5)
Business Days after an executive officer of Borrower obtains knowledge thereof,
Borrower will notify Lender of (a) the occurrence of an Event of Default, (b)
any litigation, governmental proceeding or investigation or other event that is
likely to materially and adversely affect the financial condition, properties,
business, or results of operations of Borrower, or (c) any Change of Control.





       

--------------------------------------------------------------------------------

 


6.09    Compliance with Certain Agreements. Borrower shall perform and fulfill
all of its obligations under the Sublicense as necessary to maintain Borrower’s
rights in such agreement in full force and effect in all material respects.
Borrower shall provide written notice to Lender within five (5) Business Days of
Borrower’s receipt of any notice from any other parties to the Sublicense
proposing or threatening to terminate any such agreement.    


6.10    Insurance. Borrower shall maintain in full force and effect insurance
with sound and reputable insurance companies of the types and in the amounts
that Borrower reasonably believes is adequate for its business, including, but
not limited to, insurance covering all real and personal property owned or
leased by Borrower against all risks customarily insured against by similarly
situated companies.




ARTICLE VII
EVENTS OF DEFAULT


7.01    Events of Default. The occurrence of each of the following events shall
be considered an event of default (each an “Event of Default”):


(a)    Borrower shall fail to pay any principal of, or interest on, any Advance
or the Note when the same becomes due and payable and four (4) Business Days
have elapsed following receipt of written notice of such non-payment from Lender
to Borrower; 


(b)    Any representation or warranty made by Borrower under this Agreement
shall prove to have been incorrect or untrue in any material respect when made
or deemed made and such incorrect or untrue representation or warranty has a
Material Adverse Effect or significantly impairs the prospect that Lender will
be repaid in accordance with the terms of this Agreement and is not cured within
thirty (30) days upon receipt of notice thereof by Borrower;


(c)    Borrower shall fail to perform or observe any term, covenant or agreement
contained in this Agreement required to be performed or observed by Borrower
(other than Section 6.02, 6.03 or 6.04) and such failure to perform or observe
such term, covenant or agreement has a Material Adverse Effect or significantly
impairs the prospect that Lender will be repaid in accordance with the terms of
this Agreement and is not cured within thirty (30) days after receipt of notice
thereof by Borrower;


(d)    Borrower shall fail to perform or observe the provisions of 6.02, 6.03 or
6.04, except, in the case of Section 6.04, if an Event of Default is based on a
tax lien, judgment lien or materialman’s lien, such lien shall continue without
discharge or stay for a period of sixty (60) days;


(e)    One or more judgments, decrees or orders for the payment of money shall
be entered against Borrower or any of its subsidiaries involving in the
aggregate a liability of $250,000 or more, and any such judgment, decree or
order shall continue without discharge or stay for a period of sixty (60) days;





       

--------------------------------------------------------------------------------

 


(f)    Borrower shall (i) commence a voluntary case under the federal bankruptcy
laws (as now or hereafter in effect), (ii) file a petition seeking to take
advantage of any other laws relating to bankruptcy, insolvency, reorganization,
winding up or composition for adjustment of debts, (iii) consent to or fail to
contest in a timely manner any petition filed against it in an involuntary case
under such bankruptcy laws or other laws, (iv) apply for or consent to, or fail
to contest in a timely and appropriate manner, the appointment of, or the taking
of possession by, a receiver, custodian, trustee, or liquidator of itself or of
a substantial part of its property, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing or
effecting any of the foregoing;


(g)    A case or other proceeding shall be commenced against Borrower or any of
its subsidiaries in any court of competent jurisdiction seeking (i) relief under
the federal bankruptcy laws (as now or hereafter in effect) or under any other
laws relating to bankruptcy, insolvency, reorganization, winding up or
adjustment of debts, or (ii) the appointment of a trustee, receiver, custodian,
liquidator or the like for Borrower or any of its subsidiaries or for all or any
substantial part of their respective assets, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such federal bankruptcy laws)
shall be entered;


(h)    A Change of Control shall occur; provided, however, that a Change of
Control, as defined in clauses (ii) and (iii) of the definition of Change of
Control, shall not be an Event of Default so long as the surviving, acquiring or
continuing entity has a net worth (after giving effect to the consummation of
the applicable transaction and determined in accordance with GAAP) at least
equal to the net worth of Borrower immediately prior to the consummation of the
applicable transaction and such entity agrees in a written instrument
enforceable by Lender to be bound by all the terms and conditions of this
Agreement as if it were Borrower and a party hereto, which instrument shall be
delivered to Lender a reasonably practicable time prior to the consummation of
such transaction;


(i)    Borrower or any of its subsidiaries shall default in the performance or
observance of any agreement or instrument relating to any Debt, or any other
event shall occur or condition exist, and the effect of such default, event or
condition is to cause or permit the holder of any such Debt to cause any such
Debt to become due prior to its stated maturity;


(j)    Borrower shall fail to perform or observe any term, covenant or agreement
under the Security Agreement in any material respect, or the Security Agreement
or any material provision thereof shall cease to be in full force and effect;


(k)    There shall have been a Material Adverse Change (other than with respect
to matters relating to general economic conditions on Borrower’s industry as a
whole) which, taken as a whole, materially adversely effects Borrower’s ability
to satisfy its obligations under the Loan Documents; provided, however, that in
no event shall a Material Adverse Change be deemed to have occurred by virtue of
the incurrence by Borrower or its Affiliates of any debt or other obligations
permitted by this Agreement;





       

--------------------------------------------------------------------------------

 


(l)    the Common Stock shall not be listed or quoted on an Eligible Market;


(m)    The Sublicense shall have been terminated or expired, or cease to be in
full force and effect for the benefit of Borrower;


(n)    Borrower shall withdraw, terminate, or abandon the NDA to market the
Product;


(o)    The Product Launch Date shall not have occurred within one hundred eighty
(180) days after the FDA Approval Date; or


(p)    Following the Product Launch Date, Borrower shall withdraw the Product
from the market.


7.02    Effect of Event of Default. If any Event of Default shall occur and be
continuing, then Lender (i) may, by notice to Borrower, declare the Commitment
and Lender’s obligation to make Advances to be terminated, whereupon the same
shall forthwith terminate, (ii) may, by notice to Borrower, declare the Note,
all interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Note, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by Borrower, and (iii) exercise any rights or remedies under the Security
Agreement; provided, however, that if an Event of Default specified in Section
7.01(f) or (g) shall occur, (A) the Commitment and the obligation of Lender to
make Advances shall automatically be terminated and (B) the Note, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by Borrower.




ARTICLE VIII
MISCELLANEOUS


8.01    Amendments. No amendment or waiver of any provision of this Agreement or
the Note, nor consent to any departure by Borrower therefrom, shall in any event
be effective unless the same shall be in writing and signed by Borrower and
Lender, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.


8.02    Notices. All notices and other communications provided for hereunder
shall be in writing, shall specifically refer to this Agreement, shall be
addressed to the receiving party’s address set forth below or to such other
address as a party may designate by notice hereunder, and shall be deemed to
have been sufficiently given for all purposes if (i) mailed by first class
certified or registered mail, postage prepaid, (ii) sent by nationally
recognized overnight courier for next Business Day delivery, (iii) personally
delivered, or (iv) made by telecopy or facsimile transmission with confirmed
receipt.





       

--------------------------------------------------------------------------------

 


If to Borrower:             Discovery Laboratories, Inc.
350 South Main Street
Suite 307
Doylestown, PA 18901-4874
Attn: President
Facsimile: (215) 340-3940


with a copy to:        Dickstein Shapiro Morin & Oshinsky LLP
1177 Avenue of the Americas
New York, NY 10036-2714 
Attn: Ira L. Kotel
Facsimile: (212) 997-9880
 
If to Lender:                 PharmaBio Development Inc.
4709 Creekstone Drive
Riverbirch Bldg., Suite 200
Durham, NC 27703
Attn: President
Facsimile: (919) 998-2090


with a copy to:             Smith, Anderson, Blount, Dorsett, Mitchell &
Jernigan, L.L.P.
2500 Wachovia Capitol Center
Raleigh, NC 27601
Attn: Christopher B. Capel
Facsimile: (919) 821-6800


8.03    No Waiver; Remedies. No failure on the part of Lender to exercise, and
no delay in exercising, any right hereunder or under the Notes shall operate as
a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.


8.04    Attorneys’ Fees. In the event that any dispute among the parties to the
Loan Documents should result in litigation, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
enforcing any right of such prevailing party under or with respect to the Loan
Documents, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expense of appeals.


8.05    Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of Borrower and Lender and their respective successors and
permitted assigns, provided that (a) Borrower shall not assign or transfer any
or all of its rights or obligations under any of the Loan Documents, and (b)
Lender shall not assign or transfer any or all of its rights or obligations
under any of the Loan Documents (i) prior to the Expiry Date, without the prior
written consent of Borrower (which consent shall not be unreasonably withheld),
and (ii) upon and after the Expiry Date, knowingly, after reasonable
investigation and inquiry, to any person or entity which actively sells,
distributes, markets, develops, or produces a pharmaceutical product or device
which directly competes with the Product. Notwithstanding the foregoing, Lender
may assign any or all of its rights or obligations under any of the Loan
Documents to an Affiliate of Lender. Any assignment or attempted assignment in
violation of this Section 8.05 shall be null and void.





       

--------------------------------------------------------------------------------

 


8.06    Severability. To the extent any provision of this Agreement is
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.


8.07     Entire Agreement. This Agreement and the other Transaction Documents
embody the entire agreement and understanding between the parties hereto with
respect to the subject matter thereof and supersede all prior oral or written
agreements and understandings relating to the subject matter thereof. No
statement, representation, warranty, covenant or agreement of any kind not
expressly set forth in the Transaction Documents shall affect, or be used to
interpret, change or restrict, the express terms and provisions of the
Transaction Documents. If any provision contained in this Agreement shall be
deemed to conflict with any provision of any of the other Transaction Documents,
then the provision contained in this Agreement shall be controlling.


8.08    Further Action. Each party shall, without further consideration, take
such further action and execute and deliver such further documents as may be
reasonably requested by the other party in order to carry out the provisions and
purposes of the Transaction Documents.


8.09    Counterparts.     This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which,
when taken together, shall constitute one and the same instrument. This
Agreement may be executed and delivered by telecopy or facsimile transmission
and any execution by such means shall be deemed an original.


8.10    Publicity. Except as otherwise required by applicable law or by
obligations pursuant to any listing agreement with or rules of any securities
exchange or automated quotation system, each party shall, and shall cause its
respective Affiliates to, not, issue any press release or make any other public
statement relating to, connected with or arising out of this Agreement or the
matters contained herein without the other parties’ prior written approval of
the contents and the manner of presentation and publication thereof (which
approval shall not be unreasonably withheld or delayed).


8.11    Termination by Borrower. At such time that all Advances and accrued
interest have irrevocably been paid in full, the Commitment has expired or been
terminated and Borrower has satisfied all of its obligations under the Loan
Documents, Lender shall, at the request of Borrower, promptly, and in no event
later than ten (10) Business Days thereafter, make, execute, endorse,
acknowledge, file and/or deliver to Borrower any and all agreements,
certificates, instruments or other documents, and take all other action, as
reasonably requested by Borrower to terminate this Agreement.





       

--------------------------------------------------------------------------------

 


8.12    Disclaimer. Neither Lender nor Borrower, nor any of such party’s
Affiliates, directors, officers, employees, subcontractors or agents shall have,
under any legal theory (including, but not limited to, contract, negligence and
tort liability), any liability to any other party hereto for any loss of
opportunity or goodwill, or any type of special, incidental, indirect or
consequential damage or loss, in connection with or arising out of this
Agreement.


8.13    Governing Law. This Agreement, including, without limitation, the
interpretation, performance, enforcement, breach or termination thereof and any
remedies relating thereto, shall be governed by and construed in accordance with
the laws of the State of Delaware, United States of America, as applied to
agreements executed and performed entirely in the State of Delaware, without
regard to conflicts of law rules.
 
8.14    Internal Review. In the event that a dispute, difference, claim, action,
demand, request, investigation, controversy, threat, discovery request or
request for testimony or information or other question arises pertaining to any
matters which arise under, out of, in connection with, or in relation to this
Agreement (a “Dispute”) and either party so requests in writing, prior to the
initiation of any formal legal action, the Dispute will be submitted to the
Chief Executive Officers of Borrower and Lender. For all Disputes referred to
the Chief Executive Officers, the Chief Executive Officers shall use their good
faith efforts to meet at least two times in person and to resolve the Dispute
within ten (10) days after such referral.


8.15    Arbitration.


(a)     If the parties are unable to resolve any Dispute under Section 8.14,
then either party may require the matter to be settled by final and binding
arbitration by sending written notice of such election to the other party
clearly marked “Arbitration Demand”. Thereupon such Dispute shall be arbitrated
in accordance with the terms and conditions of this Section 8.15.
Notwithstanding the foregoing, either party may apply to a court of competent
jurisdiction for a temporary restraining order, a preliminary injunction, or
other equitable relief to preserve the status quo or prevent irreparable harm.


(b)     The arbitration panel will be composed of three arbitrators, one of whom
will be chosen by Borrower, one by Lender, and the third by the two so chosen.
If both or either of Borrower or Lender fails to choose an arbitrator or
arbitrators within fourteen (14) days after receiving notice of commencement of
arbitration, or if the two arbitrators fail to choose a third arbitrator within
fourteen (14) days after their appointment, the American Arbitration Association
shall, upon the request of both or either of the parties to the arbitration,
appoint the arbitrator or arbitrators required to complete the panel. The
arbitrators shall have reasonable experience in the matter under dispute. The
decision of the arbitrators shall be final and binding on the parties, and
specific performance giving effect to the decision of the arbitrators may be
ordered by any court of competent jurisdiction.


(c)     Nothing contained herein shall operate to prevent either party from
asserting counterclaim(s) in any arbitration commenced in accordance with this
agreement, and any such party need not comply with the procedural provisions of
this Section 8.15 in order to assert such counterclaim(s).





       

--------------------------------------------------------------------------------

 


(d)     The arbitration shall be filed with the office of the American
Arbitration Association (“AAA”) located in Wilmington, Delaware or such other
AAA office as the parties may agree upon (without any obligation to so agree).
The arbitration shall be conducted pursuant to the Commercial Arbitration Rules
of AAA as in effect at the time of the arbitration hearing, such arbitration to
be completed in a sixty (60) day period. In addition, the following rules and
procedures shall apply to the arbitration:


(i)     The arbitrators shall have the sole authority to decide whether or not
any Dispute between the parties is arbitrable and whether the party presenting
the issues to be arbitrated has satisfied the conditions precedent to such
party’s right to commence arbitration as required by this Section 8.15.


(ii)     The decision of the arbitrators, which shall be in writing and state
the findings the facts and conclusions of law upon which the decision is based,
shall be final and binding upon the parties, who shall forthwith comply after
receipt thereof. Judgment upon the award rendered by the arbitrator may be
entered by any competent court. Each party submits itself to the jurisdiction of
any such court, but only for the entry and enforcement to judgment with respect
to the decision of the arbitrators hereunder.


(iii)     The arbitrators shall have the power to grant all legal and equitable
remedies (including, without limitation, specific performance) and award
compensatory damages provided by applicable law, but shall not have the power or
authority to award punitive damages. No party shall seek punitive damages in
relation to any matter under, arising out of, or in connection with or relating
to this Agreement in any other forum.


(iv)     The parties shall bear their own costs in preparing for and
participating in the resolution of any Dispute pursuant to this Section 8.15,
and the costs of the arbitrator(s) shall be equally divided between the parties;
provided, however, that each party shall bear the costs incurred in connection
with any Dispute brought by such party that the arbitrators determine to have
been brought in bad faith.


(e) Except as provided in the last sentence of Section 8.15(a), the provisions
of this Section 8.15 shall be a complete defense to any suit, action or
proceeding instituted in any federal, state or local court or before any
administrative tribunal with respect to any Dispute arising with regard to this
Agreement. Any party commencing a lawsuit in violation of this Section 8.15
shall pay the costs of the other party, including, without limitation,
reasonable attorney’s fees and defense costs.


[Rest of page intentionally left blank; signatures on following page]


 
     

--------------------------------------------------------------------------------





[Signature page to Amended and Restated Loan Agreement]    


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.




BORROWER:    


DISCOVERY LABORATORIES, INC.




By: /s/ John G. Cooper            
Name: John G. Cooper
Title: Executive Vice President and Chief
Financial Officer
 
                        LENDER:


PHARMABIO DEVELOPMENT INC.




By: /s/ Wiliam O. Robb            
Name: William O. Robb
Title: Vice President



 
 






     

--------------------------------------------------------------------------------





EXHIBIT A
DEFINITIONS


“Advances” shall have the meaning set forth in Section 2.01(a).


“Affiliate” shall mean, as to any person or entity, any corporation or business
entity controlled by, controlling or under common control with such party or
entity. For this purpose, “control” shall mean direct or indirect beneficial
ownership of at least fifty percent (50%) of the voting stock or income interest
in such corporation or other business entity.


“Business Day” shall mean any day other than a Saturday, Sunday or legal holiday
on which banks in North Carolina and New York are open for the conduct of their
banking business.


“Change of Control” shall mean the occurrence of any of the following events:
(i) the acquisition, whether directly or indirectly, by any person or entity,
including a “group” as defined in Section 13(d)(3) of the Exchange Act, of fifty
percent (50%) or more of the Common Stock; (ii) Borrower shall merge or
consolidate (or engage in any other share exchange, acquisition or business
combination transaction) with or into another corporation or other entity, with
the effect that the persons who were the shareholders of Borrower immediately
prior to the effective time of such transaction hold less than fifty-one percent
(51%) of the combined voting power of the outstanding equity securities of the
surviving, continuing or acquiring entity in such transaction; (iii) Borrower
shall sell, convey, transfer, lease, license, assign or otherwise transfer or
dispose of (whether in one transaction or a series of transactions) all or
substantially all of its assets or properties (whether now owned or hereafter
acquired) to any person or entity, or permit any of its subsidiaries to do so;
or (iv) at any time during any calendar year, fifty percent (50%) or more of the
members of the full Board of Directors of Borrower shall have resigned or been
removed or replaced. The determination of “combined voting power” shall be based
on the aggregate number of votes that are attributable to outstanding securities
entitled to vote in the election of directors, general partners, managers or
persons performing analogous functions to directors of the entity in question,
without regard to contractual arrangements or rights accruing in special
circumstances.


“Commitment” shall have the meaning set forth in Section 2.01(a).


“Common Stock” shall mean the common stock, par value $0.001 per share, of
Borrower.


“Debt” shall mean (i) indebtedness for borrowed money, (ii) obligations
evidenced by bonds, debentures, notes or other similar instruments, (iii)
obligations to pay the deferred purchase price of property or services, (iv)
obligations as lessee under leases which shall have been or should be, in
accordance with GAAP, recorded as capital leases, and (v) obligations under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (i) through (iv) above; provided, however, Debt shall not
include any Debt of Borrower under this Agreement.





       

--------------------------------------------------------------------------------

 


“Eligible Market” means any national securities exchange, the Nasdaq National
Market or the Nasdaq SmallCap Market.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Expiry Date” shall have the meaning set forth in Section 2.01(a).


“FDA” shall mean the United States Food and Drug Administration or its
successor.


“FDA Approval Date” shall mean the first date on which the FDA approves an
application to market the Product.


“FFDCA” shall mean the United States Federal Food, Drug and Cosmetic Act, as
amended from time to time, and all regulations promulgated thereunder.


“Liens” shall mean any lien, security interest, mortgage, pledge, encumbrance,
charge or claim.


“Material Adverse Change” shall have the meaning set forth in Section 4.07.


“Material Adverse Effect” shall have the meaning set forth in Section 4.01.


“NDA” shall mean a “new drug application” as such term is used under the FFDCA.
 
     “Note” shall have the meaning set forth in Section 2.04.


“Prime Rate” shall mean the rate which Wachovia National Bank (or its successor)
announces from time to time as its prime lending rate, the Prime Rate to change
when and as such prime lending rate changes.


“Product” shall mean the product currently known as Surfaxin, as such name may
change from time to time, for any and all formulations and delivery mechanisms,
for the indications of (i) respiratory distress syndrome (RDS), or (ii) meconium
aspiration syndrome (MAS).


“Product Launch Date” shall mean the first date on which the Product is shipped
in the United States for commercial sale.


“SEC” shall mean the United States Securities and Exchange Commission.


“SEC Reports” shall mean Borrower’s most recently filed Annual Report on Form
10-K and the Proxy Statement filed in connection with Borrower’s most recent
annual meeting of stockholders and all Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K filed by Borrower after January 1, 2004.


“Securities Act” shall mean the Securities Act of 1933, as amended.


“Security Agreement” shall have the meaning set forth in Section 3.01(b).


“Sublicense” shall have the meaning set forth in Section 4.06(b).


“Warrant” shall have the meaning set forth in Section 3.01(c).


“Warrant Shares” shall mean the shares issuable by Borrower upon the exercise of
the Warrant.




 
     

--------------------------------------------------------------------------------





EXHIBIT B
FORM OF NOTE


 








       

--------------------------------------------------------------------------------

 
